Name: Commission Regulation (EC) NoÃ 862/2006 of 13 June 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 14.6.2006 EN Official Journal of the European Union L 160/12 COMMISSION REGULATION (EC) No 862/2006 of 13 June 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 14 June 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 June 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 13 June 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 70,0 204 33,8 999 51,9 0707 00 05 052 81,6 068 46,6 999 64,1 0709 90 70 052 85,1 999 85,1 0805 50 10 052 51,3 388 74,2 508 52,0 528 43,8 999 55,3 0808 10 80 388 90,4 400 112,5 404 82,8 508 83,5 512 91,5 524 45,3 528 104,5 720 93,9 804 95,2 999 88,8 0809 10 00 052 243,0 204 61,1 624 135,7 999 146,6 0809 20 95 052 325,5 068 95,0 999 210,3 0809 30 10, 0809 30 90 624 182,5 999 182,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.